NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     No: 08-2153

                               BARBARA L. ABBOTT,
                                       Appellant

                                           v.

                           LOAN CITY, INC.,
         MORTGAGES ELECTRONIC REGISTRATION SYSTEMS, INC.;
        *FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver for
                    WASHINGTON MUTUAL BANK;
                 THE PRIORITY MORTGAGE GROUP, INC.

                      * (Amended per Clerk’s Order dated 12/2/08)

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (Civ. No. 2-05-cv-04497)
                         District Judge: Hon. Juan R. Sánchez

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                             Monday, September 20, 2010

                    Before: McKEE, Chief Circuit Judge, AMBRO
                           and CHAGARES, Circuit Judges

                          (Opinion filed: September 30, 2010)

                                       OPINION

McKEE, Chief Judge.

      Barbara L. Abbott appeals the District Court’s judgement in favor of the defendant

in her suit under the Truth-in-Lending Act (“TILA”), 15 U.S.C § 1601 et seq. For the

                                           1
reasons set forth below, we will affirm.

         The district court has set forth the factual and procedural history of this case, and

we need not repeat them. See Abbott v. Washington Mutual Finance, Inc., 2008 WL

756069 (E.D.Pa. March 20, 2008). On appeal, Abbott argues that the district court erred

in finding that the broker’s compensation charge was not covered under the TILA and

that the defendant was not liable for damages. She also argues that the court abused its

discretion 1 by refusing to allow her to amend her complaint.2

         In his Memorandum and Opinion, Judge Sánchez carefully and clearly explained

his reasons for finding that the fees paid to the broker are not covered by the TILA. The

district judge’s analysis is thorough and well-reasoned, and we can add little to his

thoughtful analysis since his Memorandum and Opinion explain the court’s conclusions.

         Accordingly, we affirm the district court’s order substantially for the reasons set

forth in the district court’s Memorandum and Opinion without further elaboration.




         1
          W e need not discuss Abbott’s contentions that she should have been allowed to amend her complaint,
because, for the reasons the district court has explained, that court did not abuse its discretion in not allowing the
complaint to be amended. See Abbott, 2008 W L 756069, *3-4.

         2
           W e will not address arguments that Abbott is attempting to raise now that were only contained in the
amended complaint since that complaint is not before us. See United States v. Melendez, 55 F.3d 130, 136 (3d Cir.
1995) (refusing to address an issue raised for the first time on appeal).




                                                            2